Name: Council Regulation (EEC) No 1578/89 of 5 June 1989 amending Regulation (EEC) No 3950/88, allocating, for 1989, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: America;  fisheries;  international law
 Date Published: nan

 8 . 6 . 89 Official Journal of the European Communities No L 156/3 COUNCIL REGULATION (EEC) No 1578/89 of 5 June 1989 amending Regulation (EEC) No 3950/88 , allocating, for 1989, Community catch quotas in Greenland waters Greenland on the other (2), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas catch quotas in Greenland waters for 1989 were allocated by Regulation (EEC) No 3950/88 (3) ; Whereas the local Government of Greenland in a note dated 23 January 1989 has further offered to the Community for 1989 a quota of the western cod stock ; Whereas in accordance with the provisions of Article 8 of the abovementioned Agreement, the Community has accepted Greenland's offer of supplementary catch possibilities of 4 000 tonnes of cod from the western stock of Greenland ; Whereas this acceptance implies an adjustment of the financial compensation in proportion to this supple ­ mentary quota, in accordance with Article 3 (2) of the abovementioned Protocol ; Whereas, to ensure efficient management of the catch possibilities available, they should be shared out among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 1 70/83, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other ('), and the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of HAS ADOPTED THIS REGULATION : Article 1 The data (columns 1 to 4) relating to cod in the Annex to Regulation (EEC) No 3950/88 are hereby replaced by the following : 1 2 3 4 'Cod NAFO 1 ICES XIV/V 16 000 1 1 500 Germany United Kingdom Germany United Kingdom 12 320 3 680 10 000 1 500' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 June 1989. For the Council The President J. BARRIONUEVO PEftA [') UJ NO L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 29, 1 . 2. 1985, p. 9. (3) OJ No L 29, 1 . 2. 1985, p. 14. h OJ No L 352, 21 . 12. 1988 , p . 7.